Order entered July 30, 2018




                                                                In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                      No. 05-18-00308-CV

                                    IN THE INTEREST OF C.M.S., A CHILD

                                On Appeal from the 470th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 470-54249-2016

                                                              ORDER
          The reporter’s record in this case has not been filed. By letter dated May 15, 2018, we

informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record.1 We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.                                     To date, appellant has not

provided the required documentation nor otherwise corresponded with the Court regarding the




     1
         Although our records show appellant filed a statement of inability to pay costs, on April 24, 2018, the trial court signed an order
sustaining the court reporter’s contest to appellant’s statement of inability to pay.
status of the reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s

record.

          Appellant’s brief is due THIRTY DAYS from the date of this order.




                                                    /s/    DAVID EVANS
                                                           JUSTICE